Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 1 of 9

EXHIBIT D

[\J

\DOO\]C\Lh-PL»J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 2 of 9

Ann McFarland Draper (SBN 065669)

courts@draperlaw.net
Draper Law Ofi'lces

75 Broadway, Suite 202
San Francisco, Califomia 941 ll
Tel: (415) 989-5620

Attorneys for Defendants Dan Rasure,

TheShop dot Build LLC, and TheShop
dot Build San Fran LLC

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

TECHSHOP, INC., Case No. 4:18-cv-01044-HSG
Plaintiff,
vs. DEFENDANT DAN RASURE’S FIRST SET
OF INTERROGATORIES TO PLAINTIFF
DAN RASURE, et al, TECHSHOP, INC. AND DORIS A. KAELIN,
Defendants. AS CHAPTER 7 TRUSTEE FOR
BANKRUPTCY ESTATE OF TECHSHOP,
And Related Counter-and Cross-Action INC. (Interrogatories Nos. 1-7)

 

 

Propounding Party: Defendant DAN RASURE

Responding Party: Plaintiff TECHSHOP, INC. and DORIS A. KAELIN, as Chapter 7
Trustee for the Bankruptcy Estate of TechShop, Inc.

Set Number: ONE (l)

Defendant and Cross-Complainant DAN RASURE ((“Propounding Party” or “Rasure”)
hereby propound the following interrogatories to Plaintiffs and Cross- and Counter-Defendants
TECHSHOP, INC (“TSINC”) and DORIS A. KAELIN, as Chapter 7 Trustee (“TRUSTEE”)
(collectively “Responding Parties”) and requests that each be answered separately and fully in
writing under oath, within thirty days, in accordance with Rule 33 of the Federal Rules of Civil

Procedure.

 

TechShop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)

DEFENDANT DAN RASURE’S FlRST SET OF INTERROGA'I`ORIES TO PLA[NTIFF TECHSHOP, [NC.
AND DORIS A. KAELIN, AS CHAPTER 7 TRUSTEE FOR BANKRUPTCY ESTATE OF TECHSHOP, INC.
(lnterrogatories Nos. 1-7)

 

\QOG`JO\Ui-PL»JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 3 of 9

DEFINITIONS
A. “DOCUMENT” means all original written, recorded or graphic matters whatsoever
and all non-identical copies thereof.
B. “PERSON” means any individual, corporation, proprietorship, partnership,

professional corporation, association, group, governmental agency or agent, and any other entity,
C. “IDENTIFY” has the following meanings:

(i) When used in reference to a natural person, it means to state the person’s full
name, identity of his employer, title and job description (if applicable) and the person’s residence
address and business address or, if unknown, the last known business or residence address and all
known email addresses and phone numbers;

(ii) When used in reference to a corporation, partnership, or other entity, it means
to state its full name, the address of its principal office or place of place of business and the address
of each present business location that is relevant to the interrogatory answers;

(iii) When used in reference to a document, it means to state sufficient
information about the document so that it can be located among all the documents produced by
Plaintiff or so that Defendant may ask for it specifically, such as by stating:

(a) The type of document (i.e., letter, memorandum, telex, chart) or some
other means of identifying it;

(b) Its date;

(c) The IDENTITY of the author or signor thereof;

(d) The IDENTITY of all addresses or recipients, including carbon copy
addresses;

(c) Its present location;

(f) The IDENTITY of the person or persons having present custody
thereof; and

(g) The disposition made of it if it is no longer in the possession or subject

to the control of Plaintiff.

Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)

DEFENDANT DAN RASURE’S FlRST SET OF lNTERROGATORIES TO PLAINTIFF TECHSHOP, INC.
AND DORIS A. KAELIN, AS CHAPTER 7 TRUSTEE FOR BANKRUPTCY ESTATE OF TECHSHOP, INC.
(lnterrogatories Nos. l-7)

 

 

\Qoo\lONU\-ldwl\)-‘

NNNNNNNNN¢_I»_-»_l_¢_I-I-¢)-l»_¢»_o
m\lo\\l\-PUJN'_‘C\QO°\]G\Lh-PWN*-‘O

 

 

Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 4 of 9

D. The singular of any word shall be interpreted to include the plural, the singular, and
reference to any gender shall include reference to all genders.

E. A reference to a business entity or corporation includes reference to any of the
entity’s or corporation’s officers, directors, and employees

INTERROGATORIES

INTERROGATORY NO. l:

For each claim Plaintiff has asserted in its complaint in this action, including Plaintiff’s
claims for federal trademark infringement, contributory infringement, and vicarious infringement,
identify the claim and:

(a) state with particularity and in full detail the complete factual basis for the claim, including
every individual fact upon which the claim is based

(b) IDENTIFY each PERSON having knowledge of any of those facts;

(c) IDENTIFY all documents and other tangible things that tend to support any of those
facts; and

(d) IDENTIFY all documents and other tangible things that tend to refute any of those facts.

RESPONSE TO INTERROGATORY NO. l:

INTERROGATORY NO. 2:

ldentify in complete detail each “confusingly similar variation”, as referred to in Paragraph
35 of the First Amended Complaint filed herein, and for each such “confusingly similar variation”:

(a) state with particularity and in full detail each way in which a Defendant used such
“confusingly similar variation”;

(b) state with particularity and in full detail each fact supporting your claim that a
Defendant’s use of such “confusingly similar variation” is likely to cause confusion among ordinary

consumers as to the source, sponsorship, affiliation, or approval of Defendants’ services;

TechShop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)

DEFENDANT DAN RASURE’S F[RST SET OF lNTERROGATORIES TO PLAINTlFF TECHSHOP, INC.
AND DOR[S A. KAELIN, AS CHAPTER 7 TRUSTEE FOR BANKRUPTCY ESTATE OF TECHSHOP, [NC.
(lnterrogatories Nos. l-7)

 

 

-§~L)~)N

\DOO\`|C\L)\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 5 of 9

(c) IDENTIFY each PERSON having knowledge of any fact evidencing or relating to
whether that a Defendant’s use of such “confusingly similar variation” is likely to cause confusion
among ordinary consumers as to the source, sponsorship, affiliation, or approval of Defendants’
services; and

(d) IDENTIFY all documents and other tangible things that tend to support or refute whether
that a Defendant’s use of such “confusingly similar variation” is likely to cause confusion among

ordinary consumers as to the source, sponsorship, affiliation, or approval of Defendants’ services.

RESPONSE TO INTERROGATORY NO. 2:

INTERROGATORY NO. 3:

For each instance of actual confusion resulting from use by a Defendant of the name
TechShop 2.0, as referred to in Paragraph 31 of` the First Amended Complaint filed herein:

(a) describe each such instance of actual confusion with particularity and in full detail,
including every individual fact evidencing actual confusion;

(b) IDENTIFY each PERSON having knowledge of (i) any aspect of such instance of actual
confusion or (ii) any fact evidencing or relating to such instance of actual confusion; and

(c) IDENTIFY all documents and other tangible things that tend to support the existence of
actual confusion.

RESPONSE TO INTERROGATORY NO. 3:

INTERROGATORY NO. 4:
For each instance of actual confusion resulting from use by a Defendant of any “confusingly

similar variation”, as referred to in Paragraph 35 of the First Amended Complaint filed herein:

TechShop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG) 4
DEFENDANT DAN RASURE’S FIRST SET OF INTERROGATORIES TO PLAINTIFF TECHSHOP, INC. _
AND DORIS A. KAELIN, AS CHAPTER 7 TRUSTEE FOR BANKRUPTCY ESTATE OF TECHSHOP, INC.
(lnterrogatories Nos. l-7)

 

 

\SOO\lC\U\-I>L»JN»-

NNNNNNN[\)N»-¢»-¢o-»_v-¢»_n»-¢v-¢»-\_
OQ\IC\'J\-PWN'_‘C>\D°O\!C\Lh-PWN_‘O

 

 

Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 6 of 9

(a) describe each such instance of actual confusion with particularity and in full detail,
including every individual fact evidencing actual confusion;

(c) IDENTIFY each PERSON having knowledge of (i) any aspect of such instance of actual
confusion or (ii) any fact evidencing or relating to such instance of actual confusion; and

(d) IDENTIFY all documents and other tangible things that tend to support the existence of
actual confusion.

RESPONSE TO INTERROGATORY NO. 4:

INTERROGATORY NO. 5:

For each item of loss suffered by TSINC as a result of the infringement(s) alleged in the
First Amended Complaint filed herein:

(a) Describe the nature of the loss with particularity;

(b) State the amount of the loss;

(c) state with particularity and in full detail each fact supporting or refuting that such item
of loss was suffered;

(d) state with particularity and in full detail each fact relating to determination of the amount
of such item of loss;

(e) IDENTIFY each PERSON having knowledge of the nature or amount of such item of
loss; and

(f) IDENTIFY all documents and other tangible things that tend to support or refute the
existence and/or amount of such item of loss.

RESPONSE TO INTERROGATORY NO. 52

 

TechShop, Inc., v Dan Rasure, et al (4:18~cv-01044-HSG) _ 5
DEFENDANT DAN RASURE’S FIRST SET OF lNTERROGATORlES TO PLAINTIFF TECHSHOP, INC.

AND DORIS A. KAELIN, AS CHAPTER 7 TRUSTEE FOR BANKRUPTCY ESTATE OF TECHSHOP, INC.
(Interrogatories Nos. l-7)

 

\$O°\IQ\UIJ>L~\N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 7 019

INTERROGATORY NO. 6:

State with particularity and in full detail each fact supporting or refuting that the actions of
Defendants were undertaken willfully and/or with the intention of causing confusion, mistake, or
deception, as alleged in Paragraph 37 of the First Amended Complaint filed herein, and/or were
deliberate, as alleged in Paragraphs 41 and 45 of the First Amended Complaint filed here, and for
each such fact:

(a) IDENTlFY each PERSON having knowledge of the nature or amount of such item of
loss; and

(f) IDENTIFY all documents and other tangible things that tend to support or refute the
existence and/or amount of such item of loss.

RESPONSE TO INTERROGATORY NO. 6:

INTERROGATORY NO. 7 :

For each demand that a Defendant cease using any mark, as referred to in Paragraph 33 of
the First Amended Complaint filed herein:

(a) describe each such instance with particularity and in full detail, including the date and
manner in which the demand was made, the person making the demand, and every other individual
fact concerning such demand;

(b) IDENTIFY each PERSON having knowledge of any aspect of such demand being made;
and

(c) IDENTIFY all documents and other tangible things that tend to support the existence of
such demand.

RESPONSE TO INTERROGATORY NO. 7:

 

TechShop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)

DEFENDANT DAN RASURE’S FIRST SET OF INTERROGATORIES TO PLAINTIFF TECHSHOP, INC.
AND DORIS A. KAELIN, AS CHAPTER 7 TRUSTEE FOR BANKRUPTCY ESTATE OF TECHSHOP, INC.
(Interrogatories Nos. 1-7)

 

Lb)l\>

\OO°\IO\U~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 8 of 9

DATED: October 3, 2018
Respectfully Submitted,

DRAPER LAW OFFICES

Ann McFarland Draper
Attomeys for Defendants Dan Rasure, TheShop dot
Build LLC, and TheShop dot Build San Fran LLC

 

TechShop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)

DEFENDANT DAN RASURE’S FIRST SET OF INTERROGATORIES TO PLAlNT[FF TECHSHOP, [NC.
AND DORIS A. KAELI"N, AS CHAPTER 7 TRUSTEE FOR BANKRUPTCY ESTATE OF TECHSHOP, lNC.
(lnterrogatories Nos. 1-7)

-7

 

\OO°`-'|G\U\LL»JN»_-

NNNNNNN[\.)[\)»-¢)_»-»-o»_~u-¢v-¢»-¢o-l»-¢
O°\]Q\m~PWN~O\QQ°\IO\M-PWN\_"O

 

 

Case 4:18-cV-01044-HSG Document 140-5 Filed 04/13/19 Page 9 of 9

CERTIFICATE OF SERVICE

l, Ann McFarland Draper, hereby declare and certify as follows:

l. l am an attorney at law over the age of eighteen (1 8) years and not a party to this
action. My business address is 75 Broadway, Suite 202, San Francisco, CA 94111.

2. On October 3, 2018, I served a true and correct copy of the foregoing document
DEFENDANT DAN RASURE ’S FIRST SET OF INTERROGA TORIES T0 PLAINTIFF
TECHSHOP, INC. AND DGRISA. KAELIN, AS CHAPTER 7 TRUSTEE FOR BANKR UPTCY
ESTA TE OF TECHSHOP, INC. (Interrogatories Nos. 1-7) on the interested parties by causing the

same to be personally delivered by messenger to the address below addressed as follows:

James C. Pistorino, Esq.
Parrish Law Offices
224 Lexington Dr.
Menlo Park, CA 94025

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct and that this declaration was executed this 3rd day of October, 2018,

at San Rafael, State of Califomia.

 

Ann McFarland Draper

 

Techshop, Inc., v Dan Rasure, et al (4:18-cv-01044-HSG)

DEFENDANT DAN RASURE’S FIRST SET OF INTERROGATORIES TO PLAlNTlFF TECHSHOP, INC.
AND DORIS A. KAELIN, AS CHAPTER 7 TRUSTEE FOR BANKRUPTCY ESTATE OF TECHSHOP, INC.
(Interrogatories Nos. 1-7)

 

